Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 1 of 113
Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 2 of 113
Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 3 of 113
Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 4 of 113
Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 5 of 113




         Exhibit A
Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 6 of 113
Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 7 of 113
Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 8 of 113
Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 9 of 113
Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 10 of 113
Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 11 of 113
Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 12 of 113
Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 13 of 113
Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 14 of 113




         Exhibit B
Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 15 of 113




                        In The Matter Of:
                           HYMES VS.
                              BLISS




                         EUGENE JONES
                          August 8, 2018




     CLARK REPORTING & VIDEO CONFERENCING
            2140 SHATTUCK AVE. STE. 407
                BERKELEY, CA 94704
              WWW.CLARKDEPOS.COM




                            Original File JONES.txt
                    Min-U-Script® with Word Index
     Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 16 of 113

                   CLARK REPORTING & VIDEO CONFERENCING

                                                                         1

1                    UNITED STATES DISTRICT COURT

 2                  NORTHERN DISTRICT OF CALIFORNIA

 3                        SAN FRANCISCO DIVISION
 4   SCANVINSKI JEROME HYMES,    )
                                 )
 5                Plaintiff,     )
                                 )
 6             v.                )          No. 3:16-cv-04288-JSC
                                 )
 7   MILTON BLISS, VICTOR M.     )
     SANCHEZ, JOSEPH A.          )
 8   LEONARDINI, SCOTT NEU,      )
     EUGENE A. JONES,            )
 9   PAUL TIMPANO, PIERRE A.     )
     GRAY,                       )
10                               )
                  Defendants.    )
11   ____________________________)

12
13

14

15
16

17                      DEPOSITION OF EUGENE JONES

18                      Wednesday, August 8, 2018

19

20              CLARK REPORTING & VIDEO CONFERENCING

21                      2140 SHATTUCK AVE. STE. 407

22                           BERKELEY, CA      94704

23                             510.486.0700

24   Reported by:

25   SHELLI G. ENG, C.S.R. No. 11397

                                  EUGENE JONES
     Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 17 of 113

                   CLARK REPORTING & VIDEO CONFERENCING

                                                                                2

1                                 I N D E X

 2   Examination by:                                                     Page

 3       MR. KATON . . . . . . . . . . . . . . . . . . . . . . 7
 4

 5                                ---oOo---

 6
 7

 8

 9                  I N D E X     O F    E X H I B I T S
10   Exhibit                                                             Page
11   1        Policy and procedure documents; 4 pages . . . . 18

12   2        Policy and procedure documents; 4 pages . . . . 19
13   3        Policy and procedure documents; 3 pages . . . . 20

14                                ---oOo---

15
16

17

18

19

20

21

22

23

24

25

                                  EUGENE JONES
     Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 18 of 113

                   CLARK REPORTING & VIDEO CONFERENCING

                                                                         3

1                                APPEARANCES

 2

 3
 4   For the Plaintiff:

 5                             KATON LAW
                       BY: GLENN KATON, ESQUIRE
 6                    385 Grand Avenue, Suite 200
                       Oakland, California 94610
 7                       Phone: (510) 463-3350
                          Fax: (510) 463-3349
 8                          gkaton@katon.law

 9
10               LAW OFFICE OF CAITLIN KELLY HENRY
                 BY: CAITLIN KELLY HENRY, ESQUIRE
11           1201 Martin Luther King Jr. Way, Suite 200
                     Oakland, California 94612
12                     Phone: (510) 277-2025
                     ckh@caitlinkellyhenry.com
13

14

15
16

17   For the Defendants:

18               CITY AND COUNTY OF SAN FRANCISCO
                    OFFICE OF THE CITY ATTORNEY
19           BY: BRIGGS MATHESON, DEPUTY CITY ATTORNEY
              RENEE E. ROSENBLIT, DEPUTY CITY ATTORNEY
20                1390 Market Street, Sixth Floor
                  San Francisco, California 94102
21                     Phone: (415) 554-3800
                        Fax: (415) 554-3837
22                 briggs.matheson@sfcityatty.org
                   renee.rosenblit@sfcityatty.org
23

24

25

                                  EUGENE JONES
     Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 19 of 113

                   CLARK REPORTING & VIDEO CONFERENCING

                                                                         4

1                                APPEARANCES

 2                               (Continued)

 3
 4

 5                             PAVONE LAW
                    BY: MATTHEW B. PAVONE, ESQUIRE
 6                    750 Grant Avenue, Suite 250
                        Novato, California 94945
 7                       Phone: (415) 209-9610
                          Fax: (415) 892-0337
 8                       mpavone@pavonelaw.com

 9
10
11

12   The Videographer:
13                            JOSEPH MOURGOS
                        Eureka Street Legal Video
14                        Phone: (415) 215-2041

15
16                                ---oOo---

17

18

19

20

21

22

23

24

25

                                  EUGENE JONES
     Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 20 of 113

                   CLARK REPORTING & VIDEO CONFERENCING

                                                                         5

1                    UNITED STATES DISTRICT COURT

 2                  NORTHERN DISTRICT OF CALIFORNIA

 3                        SAN FRANCISCO DIVISION
 4   SCANVINSKI JEROME HYMES,    )
                                 )
 5                Plaintiff,     )
                                 )
 6             v.                )          No. 3:16-cv-04288-JSC
                                 )
 7   MILTON BLISS, VICTOR M.     )
     SANCHEZ, JOSEPH A.          )
 8   LEONARDINI, SCOTT NEU,      )
     EUGENE A. JONES,            )
 9   PAUL TIMPANO, PIERRE A.     )
     GRAY,                       )
10                               )
                  Defendants.    )
11   ____________________________)

12
13                  BE IT REMEMBERED THAT, pursuant to Notice,

14   and on Wednesday, August 8, 2018, commencing at the hour

15   of 9:58 a.m. thereof, at CLARK REPORTING & VIDEO
16   CONFERENCING, WELLS FARGO BUILDING, 2140 Shattuck Avenue,

17   Berkeley, California 94704, before me, SHELLI G. ENG,

18   C.S.R. No. 11397, a Certified Shorthand Reporter in the

19   State of California, there personally appeared

20                             EUGENE JONES,

21   called as a witness by the Plaintiff; who, having been

22   duly affirmed by me, was thereupon examined and testified

23   as is hereinafter set forth.

24                                ---oOo---

25

                                  EUGENE JONES
     Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 21 of 113

                   CLARK REPORTING & VIDEO CONFERENCING

                                                                         9

1    constitutional and statutory privileges from time to
 2   time, and I will be advising him accordingly.               Thank

 3   you.
 4   BY MR. KATON:

 5          Q.   Just so the record is clear, are you refusing

 6   to answer the question of whether you were a sheriff's
 7   deputy on July 24th, 2014?

 8               MR. PAVONE:      Yes.

 9               THE WITNESS:      Yes.
10               MR. PAVONE:      I'm instructing the witness not
11   to answer that question.

12   BY MR. KATON:
13          Q.   Do you recall an incident involving Scanvinski

14   Jerome Hymes on July 24th, 2014?

15               MR. PAVONE:      Objection.      Violates
16   constitutional privilege.         Instruct the witness not to

17   answer.

18               You should read the invocation that I provided

19   to you, Deputy Jones.

20               Deputy Jones?

21               THE WITNESS:      Yes, sir.

22               MR. PAVONE:      Read the invocation that I

23   provided to you so we can make a proper record.

24               THE WITNESS:      "I respectfully decline to

25   answer that question based upon my rights against

                                  EUGENE JONES
     Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 22 of 113

                   CLARK REPORTING & VIDEO CONFERENCING

                                                                         10

1    self-incrimination under the United States and
 2   California Constitutions and the California Evidence

 3   Code."
 4               MR. KATON:      If your counsel does not object,

 5   we can refer to that invocation so that the witness

 6   doesn't have to recite it in full.
 7               MR. PAVONE:      Fine.    I appreciate that and I

 8   accept that offer.       Thank you.

 9   BY MR. KATON:
10         Q.    Have you ever met Scanvinski Jerome Hymes
11   before?

12               MR. PAVONE:      Go ahead.
13               THE WITNESS:      Yes.

14   BY MR. KATON:

15         Q.    Had you ever met him prior to July 24th, 2014?
16         A.    No.

17         Q.    What were -- well, did you meet him on July

18   24th, 2014?

19               MR. PAVONE:      Instruct the witness not to

20   answer based on his constitutional rights.

21   BY MR. KATON:

22         Q.    Are you going to invoke the privilege that you

23   recited earlier?

24         A.    Yes, sir.

25         Q.    Were you part of -- well, let me withdraw

                                  EUGENE JONES
     Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 23 of 113

                   CLARK REPORTING & VIDEO CONFERENCING

                                                                         11

1    that.

2                Do you know what a S.O.R.T. team is?

 3         A.    Yes.
 4         Q.    What is a S.O.R.T. team?

 5         A.    S.O.R.T. team is a group of individuals put

 6   together to remove someone from a cell or their housing
 7   location.

 8         Q.    And were you part of a S.O.R.T. team on

 9   July 24th, 2014?
10               MR. PAVONE:      Instruct the witness not to
11   answer based on his constitutional privilege.

12   BY MR. KATON:
13         Q.    Are you going to invoke the privilege that you

14   recited earlier?

15         A.    Yes.
16         Q.    Are you aware of whether any sheriff's

17   deputies removed Mr. Hymes from his cell on July 24th,

18   2014?

19               MR. PAVONE:      Instruct the witness not to

20   answer based on his constitutional privileges.

21   BY MR. KATON:

22         Q.    Are you going to invoke the privilege that you

23   recited earlier?

24         A.    Yes.

25         Q.    Do you know of any deputies who were involved

                                  EUGENE JONES
     Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 24 of 113

                   CLARK REPORTING & VIDEO CONFERENCING

                                                                          12

1    in removing Mr. Hymes from his cell on July 24th, 2014?
 2               MR. PAVONE:      Instruct the witness not to

 3   answer based on his constitutional privileges.
 4   BY MR. KATON:

 5         Q.    Are you going to invoke the --

 6         A.    Yes.
 7         Q.    -- privilege that you recited earlier?

 8         A.    Yes.

 9         Q.    So now, I want to be clear that I'm not asking
10   anything about you or whether you were involved in
11   removing Mr. Hymes from his cell.            I'm asking if you are

12   aware of whether any other deputies were involved in
13   removing Mr. Hymes from his cell on July 24th, 2014.

14               MR. PAVONE:      Instruct the witness not to

15   answer.
16               Deputy, to facilitate things, when I say that,

17   you can then give the response that "I invoke my

18   privilege . . ."

19               THE WITNESS:      Okay.

20               MR. PAVONE:      Just to speed it along.          I'm

21   instructing the witness not to answer that question.

22               THE WITNESS:      I invoke -- or, yes.         I don't

23   know what to say.

24   BY MR. KATON:

25         Q.    If you intend to invoke the privilege that you

                                  EUGENE JONES
     Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 25 of 113

                   CLARK REPORTING & VIDEO CONFERENCING

                                                                         13

1    recited earlier, you can just say "I am invoking the
 2   privilege that I recited earlier."

 3         A.    Okay.
 4         Q.    And that's what you're doing?

 5         A.    Yes.

 6         Q.    So did you ever -- well, let me withdraw that.
 7               Did you ever observe Scanvinski Jerome Hymes

 8   after July 24th, 2014?

 9               MR. PAVONE:      Instruct the witness not to
10   answer.
11   BY MR. KATON:

12         Q.    And are you going to invoke the privilege that
13   you recited earlier?

14         A.    Yes.

15         Q.    Did you give any commands to Scanvinski Jerome
16   Hymes on July 24th, 2014?

17               MR. PAVONE:      Instruct the witness not to

18   answer.    Same grounds.

19   BY MR. KATON:

20         Q.    And are you --

21         A.    Yes.

22         Q.    Just so the record is clear, are you invoking

23   the privilege that you recited earlier?

24         A.    Yes, sir.

25               MR. PAVONE:      And for the record, all of my

                                  EUGENE JONES
     Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 26 of 113

                   CLARK REPORTING & VIDEO CONFERENCING

                                                                         14

1    instructions not to answer are based on his
 2   constitutional rights unless otherwise indicated.

 3   BY MR. KATON:
 4         Q.    Did you use any force on Mr. Hymes on

 5   July 24th, 2014?

 6               MR. PAVONE:      Instruct the witness not to
 7   answer.    Same grounds.

 8   BY MR. KATON:

 9         Q.    And, Mr. Jones, are you going to invoke the
10   privilege that you recited earlier?
11         A.    Yes, sir.

12         Q.    Did you observe any other sheriff's deputies
13   using force on Mr. Hymes on July 24th, 2014?

14               MR. PAVONE:      Instruct the witness not to

15   answer.    Same grounds.
16   BY MR. KATON:

17         Q.    And are you going to invoke the privilege you

18   recited earlier?

19         A.    Yes, sir.

20         Q.    Do you recall if you prepared an incident

21   report in connection with Scanvinski Jerome Hymes

22   relating to an incident on July 24th, 2014?

23               MR. PAVONE:      Instruct the witness not to

24   answer.    Same grounds.

25   BY MR. KATON:

                                  EUGENE JONES
     Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 27 of 113

                   CLARK REPORTING & VIDEO CONFERENCING

                                                                         15

1          Q.    And are you going to invoke the privilege you

 2   recited earlier?

 3         A.    Yes.
 4         Q.    Did you observe Mr. Hymes hit his head on a

 5   toilet on July 24th, 2014?

 6               MR. PAVONE:      Instruct the witness not to
 7   answer.    Same grounds.

 8   BY MR. KATON:

 9         Q.    And are you going to invoke the privilege you
10   recited earlier?
11         A.    Yes, sir.

12         Q.    Do you know whether Mr. Hymes sustained any
13   injuries in connection with being removed from his cell

14   on July 24th, 2014?

15               MR. PAVONE:      Instruct the witness not to
16   answer.    Same grounds.

17   BY MR. KATON:

18         Q.    And are you going to invoke the privilege that

19   you recited earlier?

20         A.    Yes.

21         Q.    Do you know how Mr. Hymes might have sustained

22   any injuries on July 24th, 2014?

23               MR. PAVONE:      Objection.      Instruct the witness

24   not to answer.      Same grounds.

25   BY MR. KATON:

                                  EUGENE JONES
     Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 28 of 113

                   CLARK REPORTING & VIDEO CONFERENCING

                                                                         16

1          Q.    Are you going to invoke the privilege that you

 2   recited earlier?

 3         A.    Yes.
 4         Q.    Did you observe any sheriff's deputies kick

 5   Mr. Hymes on July 24th, 2014?

 6               MR. PAVONE:      Instruct the witness not to
 7   answer.    Same grounds.

 8   BY MR. KATON:

 9         Q.    And are you going to invoke the privilege that
10   you recited earlier?
11         A.    Yes, sir.

12         Q.    Did you observe any sheriff's deputies punch
13   Mr. Hymes on July 24th, 2014?

14               MR. PAVONE:      Instruct the witness not to

15   answer.
16               THE WITNESS:      Yes, sir.

17               MR. PAVONE:      Well --

18               THE WITNESS:      I respectfully decline to answer

19   that question.

20   BY MR. KATON:

21         Q.    Yes, you meant you're following your

22   attorney's instruction not to answer?

23         A.    Yes, correct.

24         Q.    So just try -- I know you know what I am

25   saying, but just let me finish before you start to

                                  EUGENE JONES
     Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 29 of 113

                   CLARK REPORTING & VIDEO CONFERENCING

                                                                         17

1    answer so the record is clear.
 2         A.    Yes, sir.     Sorry about that.

 3         Q.    No problem.
 4               Do you know any reason why Mr. Hymes may have

 5   been removed from his cell on July 24th, 2014?

 6               MR. PAVONE:      Instruct the witness not to
 7   answer.    Same grounds.

 8   BY MR. KATON:

 9         Q.    And are you going to invoke the privilege that
10   you recited earlier?
11         A.    Yes, sir.

12         Q.    I may have asked a similar question when we
13   first started this morning, but just -- I would like to

14   make sure that I asked you this.

15               Were you working as a sheriff's deputy for the
16   City and County of San Francisco on July 24th, 2014?

17               MR. PAVONE:      Instruct the witness not to

18   answer.    Same grounds.

19   BY MR. KATON:

20         Q.    And are you going to invoke the privilege that

21   you recited earlier?

22         A.    Yes, sir.

23         Q.    Do you know if Sergeant Bliss assembled a

24   S.O.R.T. team to remove Mr. Hymes from his cell on

25   July 24th, 2014?

                                  EUGENE JONES
     Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 30 of 113

                   CLARK REPORTING & VIDEO CONFERENCING

                                                                         18

1                MR. PAVONE:      Instruct the witness not to

 2   answer.    Same grounds.

 3   BY MR. KATON:
 4         Q.    And are you going to invoke the privilege you

 5   recited earlier?

 6         A.    Yes.
 7         Q.    Did you observe Mr. Hymes resisting any

 8   deputies on July 24th, 2014?

 9               MR. PAVONE:      Instruct the witness not to
10   answer.    Same grounds.
11   BY MR. KATON:

12         Q.    And are you going to invoke the privilege that
13   you recited earlier?

14         A.    Yes.

15         Q.    I will get the court reporter to mark the
16   first exhibit, please.

17               (Whereupon Plaintiff's Exhibit 1 was marked

18               for identification by the court reporter.)

19   BY MR. KATON:

20         Q.    And if you could look at Exhibit 1 and tell me

21   if you recognize this document.

22               MR. PAVONE:      Go ahead.     You can answer that

23   question.

24               THE WITNESS:      Yes.

25   BY MR. KATON:

                                  EUGENE JONES
     Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 31 of 113

                   CLARK REPORTING & VIDEO CONFERENCING

                                                                         19

1          Q.    And what is this document?

 2         A.    The title is "S.O.R.T. Cell Extraction."

 3         Q.    And you've seen this document before?
 4         A.    Yes.

 5         Q.    And were you familiar with this document as of

 6   July 24th, 2014?
 7               MR. PAVONE:      Instruct the witness not to

 8   answer.    Same grounds.

 9   BY MR. KATON:
10         Q.    And are you going to invoke the privilege that
11   you recited earlier?

12         A.    Yes.
13         Q.    I'll ask the court reporter to mark 2, please.

14               (Whereupon Plaintiff's Exhibit 2 was marked

15               for identification by the court reporter.)
16   BY MR. KATON:

17         Q.    And if you could tell me -- take a minute to

18   review it and let me know if you are familiar with the

19   document that is Exhibit 2?

20         A.    Yes, sir.

21         Q.    You are familiar with it?

22         A.    Yes, sir.

23         Q.    And what is that?

24         A.    The use of force policy.

25         Q.    And you've seen this before today?

                                  EUGENE JONES
     Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 32 of 113

                   CLARK REPORTING & VIDEO CONFERENCING

                                                                         20

1          A.    Yes.

 2         Q.    And were you familiar with this document as of

 3   July 24th, 2014?
 4               MR. PAVONE:      Instruct the witness not to

 5   answer.    Same grounds.

 6   BY MR. KATON:
 7         Q.    And are you going to invoke the privilege that

 8   you recited earlier?

 9         A.    Yes.
10         Q.    I will ask the court reporter to mark 3,
11   please.

12               (Whereupon Plaintiff's Exhibit 3 was marked
13               for identification by the court reporter.)

14   BY MR. KATON:

15         Q.    If you could take a moment to look at what's
16   marked as Exhibit 3, and let me know if you know what

17   that is.

18         A.    Yes, sir.

19         Q.    What is that?

20         A.    That's the incident report policy.

21         Q.    And were you familiar with this document

22   before today?

23         A.    Yes.

24         Q.    And were you familiar with this document as of

25   July 24th, 2014?

                                  EUGENE JONES
     Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 33 of 113

                   CLARK REPORTING & VIDEO CONFERENCING

                                                                         21

1                MR. PAVONE:      Instruct the witness not to

 2   answer.    Same grounds.

 3   BY MR. KATON:
 4         Q.    And are you going to invoke the privilege that

 5   you recited earlier?

 6         A.    Yes.
 7         Q.    Did you observe Sergeant Bliss using any force

 8   against Mr. Hymes on July 24th, 2014?

 9               MR. PAVONE:      Instruct the witness not to
10   answer.
11   BY MR. KATON:

12         Q.    Are you going to invoke the privilege you
13   recited earlier?

14         A.    Yes.

15         Q.    Did you observe Deputy Timpano using any force
16   against Mr. Hymes on July 24th, 2014?

17               MR. PAVONE:      Instruct the witness not to

18   answer.

19   BY MR. KATON:

20         Q.    Are you going to invoke the privilege you

21   recited earlier?

22         A.    Yes.

23         Q.    Did you observe Deputy Neu use any force

24   against Mr. Hymes on July 24th, 2014?

25               MR. PAVONE:      Instruct the witness not to

                                  EUGENE JONES
     Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 34 of 113

                   CLARK REPORTING & VIDEO CONFERENCING

                                                                         26

1    BY MR. KATON:
 2         Q.    Is there a part of that question that you

 3   didn't understand that I can clarify?
 4         A.    No.    I understand now, sir.

 5         Q.    Okay.    What is your answer to that question

 6   subject to Mr. Matheson's objection?
 7               THE WITNESS:      Does that mean I answer?

 8               MR. PAVONE:      You can answer.

 9               THE WITNESS:      No.
10   BY MR. KATON:
11         Q.    Do you agree that sheriff's deputies may only

12   use the force that a reasonable officer would use in
13   similar circumstances?

14               MR. MATHESON:       Same objection.       Calls for a

15   legal conclusions.
16               MR. PAVONE:      And instruct not to answer on

17   constitutional privilege grounds.

18   BY MR. KATON:

19         Q.    Are you going to refuse to answer and invoke

20   the privilege that you recited earlier?

21         A.    Yes.

22         Q.    Do you agree that a sheriff's deputy

23   witnessing another deputy using excessive force is

24   obligated to intervene to stop that from happening?

25               MR. PAVONE:      Instruct the witness not to

                                  EUGENE JONES
     Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 35 of 113

                   CLARK REPORTING & VIDEO CONFERENCING

                                                                         27

1    answer based on constitutional privilege.
 2               MR. MATHESON:       Same objections.

 3   BY MR. KATON:
 4          Q.   Are you going to decline to answer based upon

 5   the privileges that you recited earlier?

 6          A.   Yes.    Excuse me, yes.
 7          Q.   Are you aware of a policy in the San Francisco

 8   jail that prohibits prisoners from using vulgar

 9   language?
10               MR. PAVONE:      You can answer.
11               THE WITNESS:      Can you repeat the question,

12   sir?
13   BY MR. KATON:

14          Q.   Sure.

15               Are you aware of a policy in the San Francisco
16   jail that prohibits prisoners from using vulgar

17   language?

18          A.   No.

19          Q.   Would you agree that sheriff's deputies who do

20   use excessive force against prisoners should be

21   accountable for their conduct?

22               MR. MATHESON:       Instruct the witness not to

23   answer.

24   BY MR. KATON:

25          Q.   Are you going to refuse to answer based upon

                                  EUGENE JONES
     Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 36 of 113

                   CLARK REPORTING & VIDEO CONFERENCING

                                                                         28

1    privilege that you recited earlier?
 2         A.    Yes, sir.

 3         Q.    Do you agree that when dealing with a prisoner
 4   who is not following commands of deputies that sheriff's

 5   deputies should try to use deescalation before using

 6   force when feasible?
 7               MR. PAVONE:      Instruct the witness not to

 8   answer.

 9   BY MR. KATON:
10         Q.    Are you going to decline to answer based upon
11   the privileges that you recited earlier?

12         A.    Yes, sir.
13         Q.    Do you agree that sheriff's deputies should

14   give prisoners a warning before using force to give them

15   the opportunity to comply before the force is used when
16   that's feasible?

17               MR. PAVONE:      Instruct the witness not to

18   answer.

19   BY MR. KATON:

20         Q.    Are you going to decline to answer based upon

21   the privileges that you recited earlier?

22         A.    Yes.

23         Q.    Mr. Jones, are you currently employed?

24               MR. PAVONE:      You can answer.

25               THE WITNESS:      Yes.

                                  EUGENE JONES
     Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 37 of 113

                   CLARK REPORTING & VIDEO CONFERENCING

                                                                         37

1          Q.    And you did not discuss the incident with any

 2   of your fellow deputies at the San Francisco Sheriff's

 3   Department?
 4         A.    No.

 5         Q.    In preparation for this deposition, did you

 6   review any incident report?
 7         A.    Not that I recall, but I'm not sure.

 8         Q.    Did you review any witness statements in

 9   preparation for this deposition?
10         A.    No.
11         Q.    Did you review any memoranda in preparing for

12   this deposition?
13               MR. MATHESON:       Objection to the extent the

14   question is seeking information protected by the

15   attorney-client privilege.
16               MR. KATON:      So I will rephrase that.

17         Q.    Did you review any memoranda in preparation

18   for this deposition other than any that may have been

19   provided to you by your attorneys or prepared by your

20   attorney?

21         A.    No.

22         Q.    And have you been investigated by the

23   San Francisco Sheriff's Department for use of force in

24   the past?

25               MR. PAVONE:      Instruct the witness not to

                                  EUGENE JONES
     Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 38 of 113

                   CLARK REPORTING & VIDEO CONFERENCING

                                                                         38

1    answer.    Same grounds.

 2   BY MR. KATON:

 3         Q.    And are you going to decline to answer based
 4   upon the privileges that you recited earlier?

 5         A.    Yes.

 6               MS. ROSENBLIT:       In addition, we would like to
 7   object that the question calls for information protected

 8   by the deponent's right to privacy and the official

 9   information privilege.
10   BY MR. KATON:
11         Q.    Have you ever been disciplined by the

12   San Francisco Sheriff's Department for use of force
13   before?

14               MR. PAVONE:      Instruct the witness not to

15   answer.
16               MR. MATHESON:       Same objections.

17   BY MR. KATON:

18         Q.    Are you going to decline to answer based upon

19   the privileges that you recited earlier?

20         A.    Yes.

21         Q.    Have you been disciplined for any reason by

22   the San Francisco Sheriff's Department relating to the

23   treatment of prisoners?

24               MR. PAVONE:      Instruct the witness not to

25   answer.

                                  EUGENE JONES
     Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 39 of 113

                   CLARK REPORTING & VIDEO CONFERENCING

                                                                         39

1                MR. MATHESON:       Same objections.

 2   BY MR. KATON:

 3         Q.    Are you going to decline not to answer based
 4   upon the privileges that you recited earlier?

 5         A.    Yes.

 6         Q.    Have you ever been disciplined for your
 7   conduct in S.O.R.T. operations?

 8               MR. PAVONE:      Instruct the witness not to

 9   answer.
10               MR. MATHESON:       Same objection.
11   BY MR. KATON:

12         Q.    Are you going to decline to answer based upon
13   the privileges that you recited earlier?

14         A.    Yes.

15         Q.    Have you been disciplined before for failing
16   to prepare incident reports as required?

17               MR. PAVONE:      Instruct the witness not to

18   answer.

19               MR. MATHESON:       Same objections.

20   BY MR. KATON:

21         Q.    Are you going to decline not to answer based

22   upon the privileges you recited earlier?

23         A.    Yes.

24         Q.    Have you been a party to a civil lawsuit apart

25   from the one that we are here about today?

                                  EUGENE JONES
     Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 40 of 113

                   CLARK REPORTING & VIDEO CONFERENCING



1    STATE OF CALIFORNIA )
 2   COUNTY OF ALAMEDA        )

 3               I, Shelli G. Eng, Certified Shorthand Reporter,
 4   No. 11397, State of California, do hereby certify:

 5               That prior to being examined, the witness named

 6   in the foregoing deposition, to wit, EUGENE JONES, was by
 7   me duly affirmed to testify the truth, the whole truth

 8   and nothing but the truth; that said deposition was taken

 9   down by me in shorthand at the time and place therein
10   named and thereafter reduced to typewriting under my
11   direction and supervision; that the witness was given an

12   opportunity to read and correct said deposition and to
13   subscribe the same.       Should the signature of the witness

14   not be affixed to the deposition, the witness did not

15   avail himself of the opportunity to sign or the signature
16   has been waived.

17               I further certify that I am not of counsel for

18   either or any of the parties to the said deposition, nor

19   in any way interested in the event of this action and

20   that I am not related to any of the parties thereto.

21               WITNESS MY HAND this 17th day of August, 2018.

22

23                                        ----------------------------
                                          SHELLI G. ENG, CSR NO. 11397
24                                        CERTIFIED SHORTHAND REPORTER

25

                                  EUGENE JONES
Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 41 of 113




         Exhibit C
Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 42 of 113




                         In The Matter Of:
                            HYMES VS.
                               BLISS




                             SCOTT NEU
                            August 9, 2018




     CLARK REPORTING & VIDEO CONFERENCING
            2140 SHATTUCK AVE. STE. 405
                BERKELEY, CA 94704
                    510.486.0700




                     Original File NEUNONCONFIDENTIAL.txt
                    Min-U-Script® with Word Index
     Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 43 of 113



                                                                         1

1                   UNITED STATES DISTRICT COURT

 2               NORTHERN DISTRICT OF CALIFORNIA

 3                      SAN FRANCISCO DIVISION
 4                             ---oOo---

 5   SCANVINSKI JEROME HYMES,

 6                      Plaintiff,
 7              vs.                   Case No. 3:16-cv-04288-JSC

 8   MILTON   BLISS, VICTOR M. SANCHEZ,
     JOSEPH   A. LEONARDINI, SCOTT NEU,
 9   EUGENE   A. JONES, PAUL TIMPANO,
     PIERRE   A. GRAY,
10
                    Defendants.
11   ________________________________/

12
13

14

15              VIDEOTAPED DEPOSITION OF SCOTT NEU
16                    Thursday, August 9, 2018

17                    NONCONFIDENTIAL TRANSCRIPT

18                      Pages 1-42; 44-59; 63-94

19

20             CLARK REPORTING & VIDEO CONFERENCING

21                2140 SHATTUCK AVE. STE. 407

22                      BERKELEY, CA 94704
                            510.486.0700
23   REPORTED BY:

24   SANDRA L. CARRANZA, CRR, RPR, CSR 7062

25

                CLARK REPORTING & VIDEO CONFERENCING
                        WWW.CLARKDEPOS.COM
     Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 44 of 113



                                                                          2

1

2

3                                I N D E X
 4

 5   DEPOSITION OF SCOTT NEU

 6
 7   EXAMINATION BY:                                               PAGE

 8          MR. KATON                                            6, 92

 9          MS. ROSENBLIT                                            92
10
11   CONFIDENTIAL PORTION - BOUND SEPARATELY                         43

12   CONFIDENTIAL PORTION - ATTORNEYS' EYES ONLY -
     BOUND SEPARATELY                                            60-62
13

14

15   PLAINTIFF'S EXHIBITS MARKED
16   Exhibit 1    Incident Report Statement                          39

17   Exhibit 2    SF Sheriff's Dept. Policy and
                  Procedure - Use of Force                           48
18
     Exhibit 3    SF Sheriff's Dept. Policy and
19                Procedure - SORT - Cell Extraction                 49

20   Exhibit 4    SF Sheriff's Dept. Policy and
                  Procedure - Incident Reports                       50
21

22                               ---oOo---

23

24

25

                CLARK REPORTING & VIDEO CONFERENCING
                        WWW.CLARKDEPOS.COM
     Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 45 of 113



                                                                         3

1                        A P P E A R A N C E S

 2

 3   FOR THE PLAINTIFF:
 4                      KATON LAW
                        BY: GLENN KATON, ATTORNEY AT LAW
 5                      385 Grand Avenue, Suite 200
                        Oakland, California 94610
 6                      (510) 463-3350
                        gkaton@katon.law
 7
                        CAITLIN KELLY HENRY, ATTORNEY AT LAW
 8                      1201 MLK Way, Suite 200
                        Oakland, California 94612
 9                      (510) 277-2025
                        ckh@cailinkellyhenry.com
10
11   FOR THE DEFENDANTS:

12                      OFFICE OF THE CITY ATTORNEY
                        BY: RENEE E. ROSENBLIT
13                      1390 Market Street, Sixth Floor
                        San Francisco, California 94102
14                      (415) 554-3853
                        renee.rosenblit@sfcityatty.org
15
16   FOR THE DEFENDANT SCOTT NEU:

17                      RAINS LUCIA STERN, PC
                        BY: NICOLE PIFARI, ATTORNEY AT LAW
18                      220 Montgomery Street, 15th Floor
                        San Francisco, California 94104
19                      (415) 341-9341
                        npifari@rlslawyers.com
20

21   ALSO PRESENT:      JOSEPH MOURGOS, VIDEOGRAPHER

22

23   TAKEN AT:          CLARK REPORTING AND VIDEO
                        CONFERENCING
24                      2140 Shattuck Avenue Suite 407
                        Berkeley, California 94704
25

                CLARK REPORTING & VIDEO CONFERENCING
                        WWW.CLARKDEPOS.COM
     Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 46 of 113



                                                                         4

1               BE IT REMEMBERED that, pursuant to Notice

 2   of Taking Deposition and on Thursday, August 9,

 3   2018, commencing at the hour of 10:09 A.M., before
 4   me, SANDRA L. CARRANZA, CSR No. 7062, RPR, CRR,

 5   there personally appeared

 6
 7                             SCOTT NEU,

 8

 9   called as a witness by the Plaintiff, who, having
10   been first duly sworn, was examined and testified as
11   hereinafter set forth.

12
13                               ---oOo---

14

15
16

17

18

19

20

21

22

23

24

25

                CLARK REPORTING & VIDEO CONFERENCING
                        WWW.CLARKDEPOS.COM
             Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 47 of 113

                                        SCOTT NEU

                                                                                 6

10:10   1    representing Clark Court Reporting and Video
         2   Conferencing.

         3              Would the reporter please administer the
         4   oath.

10:10    5                        (Oath administered)

         6              THE WITNESS:      Yes.
         7

         8                             SCOTT NEU,

         9       having been duly sworn, testified as follows:
10:10   10
        11                    EXAMINATION BY MR. KATON

        12              MR. KATON:     Q.    Good morning, sir.
        13       A.     Good morning.

        14       Q.     My name is Glenn Katon, as you just heard.

10:10   15   I'm representing the plaintiff in a lawsuit against
        16   seven deputy sheriffs, and -- oh, first of all, can

        17   you state your name for the record, please?

        18       A.     My name is Scott Neu.         N-E-U is the last

        19   name.

10:11   20       Q.     And have you had your deposition taken

        21   before, Mr. Neu?

        22       A.     Have I had a deposition?          Yes.

        23       Q.     How many times?

        24       A.     Twice.

10:11   25       Q.     What type of cases were those?

                        CLARK REPORTING & VIDEO CONFERENCING
                                WWW.CLARKDEPOS.COM
             Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 48 of 113

                                        SCOTT NEU

                                                                                 7

10:11   1        A.     One was a use of force case and the other

         2   was --

         3              MS. PIFARI:      I'm going to object.        I'm
         4   going to instruct my client not to answer in order

10:11    5   to assert his statutory rights and privileges under

         6   state and federal law, specifically his Fifth
         7   Amendment right to remain silent.

         8              Instruct you not to answer.

         9              MR. KATON:     Q.    Are you going to decline to
10:11   10   answer the question?
        11       A.     On advice of my Counsel, I'm going to take

        12   the Fifth Amendment.
        13       Q.     Have you ever testified at trial before?

        14       A.     Yes.

10:11   15       Q.     What type of cases -- well, how many cases?
        16       A.     I believe just one.

        17       Q.     What type of case was that?

        18       A.     I believe it was use of force.

        19              MS. PIFARI:      I'm going to object for the

10:12   20   aforementioned reasons and instruct my client not to

        21   answer.

        22              MR. KATON:     Q.    Are you going to follow

        23   your attorney's instruction?

        24       A.     I am.

10:12   25       Q.     So do you understand that even though we're

                        CLARK REPORTING & VIDEO CONFERENCING
                                WWW.CLARKDEPOS.COM
             Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 49 of 113

                                        SCOTT NEU

                                                                                 35

11:27   1    observe any other deputies use force against
         2   Mr. Hymes?

         3              MS. ROSENBLIT:       Objection.     Vague and
         4   compound.

11:27    5              Are we talking about other than what's

         6   already been described or ...
         7              MR. KATON:     Q.    Do you understand the

         8   question?

         9       A.     I understand.
11:28   10       Q.     Okay.    Can you answer it?
        11       A.     The answer is no.

        12       Q.     So to be clear -- I'm sorry, to be clear,
        13   you did not see any other deputies punch Mr. Hymes

        14   on the day of the incident?

11:28   15       A.     Correct.
        16       Q.     You did not see any other deputies kick

        17   Mr. Hymes on the day of the incident?

        18       A.     Correct.

        19       Q.     And you did not see any other deputies

11:28   20   strike Mr. Hymes in any way?

        21       A.     Correct.

        22       Q.     Did you observe any impact that could have

        23   broken Mr. Hymes' nose?

        24       A.     No.

11:28   25       Q.     Did you observe any impact that you believe

                        CLARK REPORTING & VIDEO CONFERENCING
                                WWW.CLARKDEPOS.COM
             Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 50 of 113

                                        SCOTT NEU

                                                                                 36

11:28   1    could have fractured his jaw?
         2              MS. ROSENBLIT:       Objection to this one,

         3   belatedly for the last one.          Calls for speculation
         4   and expert medical opinion.

11:29    5              MR. KATON:     Q.    You can answer, if you

         6   understand.
         7       A.     The answer is no.

         8       Q.     I know that you testified earlier about

         9   Mr. Hymes bleeding.       Did you actually see
11:29   10   lacerations?
        11       A.     I saw blood coming from his facial area,

        12   but I didn't see the actual opening of the cut, but
        13   I saw blood from his facial area.

        14       Q.     And you described who was on the SORT team

11:29   15   and who was otherwise present for the cell
        16   extraction.

        17              Can you tell me, to the best of your

        18   recollection, which deputies were inside the cell

        19   other than yourself?        And this is during the process

11:29   20   of the cell extraction.

        21       A.     To the best of my abilities would be Deputy

        22   Timpano and Deputy Jones.         There may have been more,

        23   but they had helmets on and face masks, so I

        24   couldn't recognize them.

11:30   25       Q.     So does that mean you believe there were

                        CLARK REPORTING & VIDEO CONFERENCING
                                WWW.CLARKDEPOS.COM
             Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 51 of 113

                                        SCOTT NEU

                                                                                 63

11:49   1       (Resumption of non-confidential portion of the
         2                  transcript.)

         3              MR. KATON:     Q.    Does the San Francisco
         4   Sheriff's Department require deputies to maintain

12:03    5   any level of physical conditioning?

         6       A.     No.
         7       Q.     Were you doing anything around July 24th,

         8   2014, to maintain your own physical fitness?

         9       A.     Yes.
12:03   10       Q.     What were you doing?
        11       A.     Going to the gym that's provided in the

        12   building on a daily basis.
        13       Q.     And what types of training were you doing

        14   at the gym?

12:03   15       A.     Free weights and cardio equipment.
        16       Q.     Anything besides that?

        17       A.     No.

        18       Q.     Have you ever done any boxing?

        19              MS. PIFARI:      Objection.     I'm going to

12:04   20   instruct my client not to answer and to assert his

        21   rights and privileges to remain silent.

        22              THE REPORTER:       "To" what, I'm sorry?

        23              MS. PIFARI:      Remain silent.

        24              Instructing you not to answer.

12:04   25              MR. KATON:     Q.    Are you going to follow

                        CLARK REPORTING & VIDEO CONFERENCING
                                WWW.CLARKDEPOS.COM
             Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 52 of 113

                                        SCOTT NEU

                                                                                 64

12:04   1    your attorney's instruction and decline to answer?
         2       A.     Yes.

         3       Q.     Have you ever done any martial arts
         4   training?

12:04    5              MS. PIFARI:      Objection.

         6              I'm going to instruct my client not to
         7   answer for the aforementioned reasons.

         8              MR. KATON:     Q.    Are you going to follow

         9   your attorney's instruction and decline to answer?
12:04   10       A.     Yes.
        11       Q.     Did you meet with anyone to prepare for

        12   this deposition, other than your attorneys?
        13       A.     No.

        14       Q.     Have you discussed the incidents with

12:05   15   Mr. Hymes on July 24th, 2014, with anyone besides
        16   your attorneys?

        17       A.     No.

        18              MS. ROSENBLIT:       Belated objection.        Vague

        19   as to time.

11:49   20              MR. KATON:     Q.    That question was meant to

        21   be at any time.

        22       A.     No.

        23       Q.     You didn't discuss the incidents with

        24   Mr. Hymes with Deputy Bliss?

12:05   25       A.     Only when we got notice from the city

                        CLARK REPORTING & VIDEO CONFERENCING
                                WWW.CLARKDEPOS.COM
             Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 53 of 113

                                        SCOTT NEU

                                                                                 70

12:12   1        A.     I don't remember.

         2       Q.     Do you know if any other deputies prepared

         3   a Request for Discipline for Mr. Hymes relating to
         4   the incidents of that date?

12:12    5       A.     Only the fact of that Sergeant Bliss wanted

         6   us to all write, you know, terrorist threat
         7   statements and charge the inmate; that's a formal

         8   discipline.      Other than that, no.

         9              MR. KATON:     Can we take just, like, a
12:13   10   five-minute break.
        11              THE VIDEOGRAPHER:        Going off the record.

        12   The time is 12:13 p.m.
        13              This is the end of Disk No. 1.

        14                  (Recess taken.)

12:21   15              THE VIDEOGRAPHER:        We are back on the
        16   record.

        17              This marks the beginning of Disk No. 2 in

        18   the deposition of Scott Neu.          The time is 12:21 p.m.

        19              MR. KATON:     Q.    Are you okay to continue,

12:21   20   Mr. Neu?

        21       A.     Yes.

        22       Q.     Are you currently employed?

        23       A.     No.

        24       Q.     And what was your last place of employment?

12:21   25              MS. PIFARI:      It's a belated objection for

                        CLARK REPORTING & VIDEO CONFERENCING
                                WWW.CLARKDEPOS.COM
             Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 54 of 113

                                        SCOTT NEU

                                                                                 71

12:21   1    the -- my aforementioned reasons, I'm going to
         2   instruct my client not to answer.

         3              MR. KATON:     Is that instruction for the
         4   question of where were you last employed?

12:21    5              MS. PIFARI:      It's actually a belated

         6   objection for asking if he's still employed.               I'm
         7   going to try to stay out of all that.

         8              MR. KATON:     Okay.     How about the question

         9   of can you tell me where you were last employed?
12:22   10              MS. PIFARI:      I mean, the second one answers
        11   the first, right?

        12              MR. KATON:     That's your call, not mine.
        13              MS. PIFARI:      Yeah, I'm going to -- I'm

        14   going to object and instruct him not to answer.

12:22   15              MR. KATON:     Q.    So are you going to follow
        16   your attorney's instruction and not answer the

        17   question about where was your last place of

        18   employment?

        19       A.     Yes.

12:22   20       Q.     For how long were you employed at the San

        21   Francisco Sheriff's Department?

        22              MS. PIFARI:      I'm going to object and

        23   instruct him not to answer.

        24              MR. KATON:     Q.    Are you going to decline to

12:22   25   answer based on that instruction?

                        CLARK REPORTING & VIDEO CONFERENCING
                                WWW.CLARKDEPOS.COM
             Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 55 of 113

                                        SCOTT NEU

                                                                                 72

12:22   1        A.     Yes.

         2       Q.     Did you testify in court in a preliminary

         3   hearing relating to the events of July 24th, 2014?
         4       A.     Yes.

12:23    5       Q.     And I'll represent to you that the

         6   transcript indicates that that hearing took place on
         7   June 3rd, 2015.

         8              Does that sound about right?

         9       A.     Yes.
12:23   10       Q.     And you took an oath to give truthful
        11   testimony at that hearing, correct?

        12       A.     Correct.
        13       Q.     And you understood that the Court would be

        14   relying in part on your testimony in making

12:23   15   important decisions about the charges against
        16   Mr. Hymes?

        17              MS. ROSENBLIT:       Objection.     Calls for

        18   speculation.      Vague.

        19              THE WITNESS:      Yes.

12:23   20              MR. KATON:      Q.   And did you in fact give

        21   truthful and accurate testimony on July 3rd, 2015,

        22   at the preliminary hearing?

        23              MS. ROSENBLIT:       Counsel, I think you mean

        24   June 3rd?

12:24   25              MR. KATON:      Yes, I apologize.

                        CLARK REPORTING & VIDEO CONFERENCING
                                WWW.CLARKDEPOS.COM
             Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 56 of 113

                                        SCOTT NEU

                                                                                 73

12:24   1               Let me withdraw that.

         2       Q.     Did you in fact give truthful and accurate

         3   testimony at the preliminary hearing on June 3rd,
         4   2015?

12:24    5       A.     Yes.

         6       Q.     Have you ever been disciplined for use of
         7   force by the San Francisco Sheriff's office?

         8              MS. PIFARI:      Objection.     Per my

         9   aforementioned reasons, I'm instructing my client
12:24   10   not to answer.
        11              MS. ROSENBLIT:       I'm also objecting that the

        12   question calls for information protected by the
        13   deponent's right to privacy and official information

        14   privilege.

12:24   15              MR. KATON:     Q.    Are you going to decline to
        16   answer based on your attorney's instructions?

        17       A.     Yes.

        18       Q.     And have you been investigated for the use

        19   of force by the San Francisco Sheriff's Department?

12:25   20              MS. PIFARI:      Objection.     For the

        21   aforementioned reasons, instructing my client not to

        22   answer.

        23              MS. ROSENBLIT:       Same objections.

        24              MR. KATON:     Q.    And you're going to decline

12:25   25   to answer?

                        CLARK REPORTING & VIDEO CONFERENCING
                                WWW.CLARKDEPOS.COM
             Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 57 of 113

                                        SCOTT NEU

                                                                                 74

12:25   1        A.     Yes.

         2       Q.     And have you been disciplined for any sort

         3   of treatment of prisoners by the San Francisco
         4   Sheriff's Department?

12:25    5              MS. PIFARI:      Objection.     For the

         6   aforementioned reasons, I'm instructing my client
         7   not to answer.

         8              MS. ROSENBLIT:       Same objections.       Calls for

         9   information protected by the deponent's right to
12:25   10   privacy, official information privilege, and it's
        11   vague.

        12              MR. KATON:     Q.    Are you going to decline to
        13   answer?

        14       A.     Yes.

12:25   15       Q.     Have you ever been disciplined by the San
        16   Francisco Sheriff's Department for conduct relating

        17   to SORT operations?

        18              MS. PIFARI:      Objection.     For the

        19   aforementioned reasons, I'm instructing my client

12:25   20   not to answer.

        21              MS. ROSENBLIT:       Same objections.

        22              MR. KATON:     Q.    You're going to decline to

        23   answer?

        24       A.     Yes.

12:26   25       Q.     Have you ever been disciplined for problems

                        CLARK REPORTING & VIDEO CONFERENCING
                                WWW.CLARKDEPOS.COM
             Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 58 of 113

                                        SCOTT NEU

                                                                                 75

12:26   1    in incidents -- I'm sorry, incident reports that
         2   you've prepared as a San Francisco Sheriff's deputy?

         3              MS. PIFARI:      Objection.     For the
         4   aforementioned reasons, I'm instructing my client

12:26    5   not to answer.

         6              MS. ROSENBLIT:       Same objections.
         7              And for the record, when I say "same

         8   objections," I mean the same objections I made to

         9   the previous questions.
12:26   10              MR. KATON:     Q.    Are you going to decline to
        11   answer?

        12       A.     Yes.
        13       Q.     And were you involved in a lawsuit where it

        14   was alleged that you sexually assaulted a

12:26   15   transgender prisoner?
        16              MS. PIFARI:      Objection.     For my

        17   aforementioned reasons, I'm instructing my client

        18   not to answer.

        19              MS. ROSENBLIT:       Same objections.

12:26   20              MR. KATON:     Q.    Are you going to decline to

        21   answer?

        22       A.     Yes.

        23       Q.     Have you ever been sued by a prisoner

        24   before for excessive use of force other than in this

12:27   25   case?

                        CLARK REPORTING & VIDEO CONFERENCING
                                WWW.CLARKDEPOS.COM
             Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 59 of 113

                                        SCOTT NEU

                                                                                 76

12:27   1               MS. PIFARI:      Objection.     For my

         2   aforementioned reasons, I am instructing my client

         3   not to answer.
         4              MS. ROSENBLIT:       Same objections.       Official

12:27    5   information, privacy, and vague.

         6              MR. KATON:     Q.    Are you going to decline to
         7   answer?

         8       A.     Yes.

         9       Q.     Do you recall a prisoner named Ricardo
12:27   10   Palakiko-Garcia?
        11              MS. PIFARI:      Objection.     For the

        12   aforementioned reasons, I'm instructing my client
        13   not to answer.

        14              MR. KATON:     Q.    Are you going to decline to

12:28   15   answer?
        16       A.     Yes.

        17       Q.     Did you use any force against a prisoner

        18   named Ricardo Palakiko-Garcia?

        19              MS. PIFARI:      Objection.     For the

12:28   20   aforementioned reasons, I'm instructing my client

        21   not to answer.

        22              MS. ROSENBLIT:       Objection.     Calls for

        23   official information and information protected by

        24   the deponent's right to privacy.           Vague.

12:28   25              MR. KATON:     Q.    Did you ever direct anyone

                        CLARK REPORTING & VIDEO CONFERENCING
                                WWW.CLARKDEPOS.COM
             Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 60 of 113

                                        SCOTT NEU

                                                                                 77

12:28   1    else to use force against a prisoner named Ricardo
         2   Palakiko-Garcia?

         3              MS. PIFARI:      Objection.     For the
         4   aforementioned reasons, I'm instructing my client

12:28    5   not to answer.

         6              MS. ROSENBLIT:       Same objections.
         7              MR. KATON:     Q.    Do you decline to answer?

         8       A.     Yes.

         9       Q.     Did you make threats against a prisoner
12:28   10   named Ricardo Palakiko-Garcia?
        11              MS. PIFARI:      Objection.     For the

        12   aforementioned reasons, I'm instructing my client
        13   not to answer.

        14              MS. ROSENBLIT:       Same objections.

12:29   15              MR. KATON:     Q.    Are you declining to
        16   answer?

        17       A.     Yes.

        18       Q.     Did you ever withhold food or clothing from

        19   a prisoner named Palakiko-Garcia?

12:29   20              MS. PIFARI:      Objection.     For the

        21   aforementioned reasons, I'm instructing my client

        22   not to answer.

        23              MS. ROSENBLIT:       Same objection.

        24              MR. KATON:     Q.    Do you decline to answer?

12:29   25       A.     Yes.

                        CLARK REPORTING & VIDEO CONFERENCING
                                WWW.CLARKDEPOS.COM
             Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 61 of 113

                                        SCOTT NEU

                                                                                 78

12:29   1        Q.     Did you ever force Mr. Palakiko-Garcia to

         2   engage in a physical fight?

         3              MS. PIFARI:      Objection.     For the
         4   aforementioned reasons, I'm instructing my client

12:29    5   not to answer.

         6              MS. ROSENBLIT:       Same objections.
         7              MR. KATON:     Q.    Do you decline to answer?

         8       A.     Yes.

         9       Q.     Do you recall a prisoner named Stanley
12:29   10   Harris?
        11              MS. PIFARI:      Objection.     For the

        12   aforementioned reasons, I'm instructing my client
        13   not to answer.

        14              MR. KATON:     Q.    Do you recall ever using

12:30   15   force against a prisoner named Stanley Harris?
        16              MS. PIFARI:      Objection.     For the

        17   aforementioned reasons, I'm instructing my client

        18   not to answer.

        19              MS. ROSENBLIT:       Same objections.

12:30   20              MR. KATON:     Q.    Are you going to decline to

        21   answer?

        22       A.     Yes.

        23       Q.     Did you ever command someone named Stanley

        24   Harris, a prisoner at San Francisco Jail, to do

12:30   25   push-ups or dips against his will?

                        CLARK REPORTING & VIDEO CONFERENCING
                                WWW.CLARKDEPOS.COM
             Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 62 of 113

                                        SCOTT NEU

                                                                                 79

12:30   1               MS. PIFARI:      Objection.     For the

         2   aforementioned reasons, I'm instructing my client

         3   not to answer.
         4              MS. ROSENBLIT:       Same objections.

12:30    5              MR. KATON:     Q.    Do you decline to answer?

         6       A.     Yes.
         7       Q.     Did you ever make threats against a

         8   prisoner named Stanley Harris?

         9              MS. PIFARI:      Objection.     For the
12:30   10   aforementioned reasons, I'm instructing my client
        11   not to answer.

        12              MS. ROSENBLIT:       Same objections.
        13              MR. KATON:     Q.    Do you decline to answer?

        14       A.     Yes.

12:30   15       Q.     Did you ever withhold food or clothing from
        16   a prisoner named Stanley Harris?

        17              MS. PIFARI:      Objection.     For the

        18   aforementioned reasons, I'm instructing my client

        19   not to answer.

12:31   20              MS. ROSENBLIT:       Same objections.

        21              MR. KATON:     Q.    Do you decline to answer?

        22       A.     Yes.

        23       Q.     Did you ever force a prisoner named Stanley

        24   Harris to engage in a physical fight?

12:31   25              MS. PIFARI:      Objection.     For the

                        CLARK REPORTING & VIDEO CONFERENCING
                                WWW.CLARKDEPOS.COM
             Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 63 of 113

                                        SCOTT NEU

                                                                                 80

12:31   1    aforementioned reasons, I'm instructing my client
         2   not to answer.

         3              MS. ROSENBLIT:       Same objections.
         4              MR. KATON:     Q.    Did you ever observe other

12:31    5   deputies using force against a prisoner named

         6   Ricardo Palakiko-Garcia?
         7              MS. PIFARI:      Objection.     For the

         8   aforementioned reasons, I'm instructing my client

         9   not to answer.
12:31   10              MS. ROSENBLIT:       Same objections.
        11              MR. KATON:     Q.    Do you decline to answer?

        12       A.     Yes.
        13       Q.     Did you ever observe other deputies using

        14   force against a prisoner named Stanley Harris?

12:31   15              MS. PIFARI:      Objection.     For the
        16   aforementioned reasons, I'm instructing my client

        17   not to answer.

        18              MS. ROSENBLIT:       Same objections.

        19              MR. KATON:     Q.    Do you decline to answer?

12:31   20       A.     Yes.

        21       Q.     Did you ever withhold food, clothing or

        22   bedding from a prisoner named Nicholas Tiller?

        23              MS. PIFARI:      Objection.     For the

        24   aforementioned reasons, I'm instructing my client

12:32   25   not to answer.

                        CLARK REPORTING & VIDEO CONFERENCING
                                WWW.CLARKDEPOS.COM
             Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 64 of 113

                                        SCOTT NEU

                                                                                 81

12:32   1               MS. ROSENBLIT:       Same objections.

         2              MR. KATON:     Q.    Do you decline to answer?

         3       A.     Yes.
         4       Q.     Do you recall being sued by a prisoner

12:32    5   named Wigfall?

         6              MS. PIFARI:      Objection.     For the
         7   aforementioned reasons, I'm instructing my client

         8   not to answer.

         9              MR. KATON:     Q.    Do you decline to answer?
12:32   10       A.     Yes.
        11       Q.     Do you ever recall using force against a

        12   prisoner named Wigfall?
        13              MS. PIFARI:      Objection.     For the

        14   aforementioned reasons, I'm instructing my client

12:32   15   not to answer.
        16              MS. ROSENBLIT:       Same objections.

        17              MR. KATON:     Q.    Do you recall being sued by

        18   a prisoner named Spears?

        19              MS. PIFARI:      Objection.     For the

12:32   20   aforementioned reasons, I'm instructing my client

        21   not to answer.

        22              MR. KATON:     Q.    Do you decline to answer?

        23       A.     Yes.

        24       Q.     Do you recall using force against a

12:33   25   prisoner named Spears?

                        CLARK REPORTING & VIDEO CONFERENCING
                                WWW.CLARKDEPOS.COM
             Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 65 of 113

                                        SCOTT NEU

                                                                                 82

12:33   1               MS. PIFARI:      Objection.     For the

         2   aforementioned reasons, I'm instructing my client

         3   not to answer.
         4              MS. ROSENBLIT:       Same objections.

12:33    5              MR. KATON:     Q.    Do you decline to answer?

         6       A.     Yes.
         7       Q.     Do you recall being sued by a prisoner

         8   named @Collier?

         9              MS. PIFARI:      Objection.     For the
12:33   10   aforementioned reasons, instructing my client not to
        11   answer.

        12              MR. KATON:     Q.    Do you decline to answer?
        13       A.     Yes.

        14       Q.     Do you recall using force against a

12:33   15   prisoner named Collier?
        16              MS. PIFARI:      Objection.     For the

        17   aforementioned reasons, instructing my client not to

        18   answer.

        19              MS. ROSENBLIT:       Same objections.

12:33   20              MR. KATON:     Q.    Do you decline to answer?

        21       A.     Yes.

        22       Q.     Do you recall being sued by a prisoner

        23   named Lester?

        24              MS. PIFARI:      Objection.     For the

12:33   25   aforementioned reasons, instructing my client not to

                        CLARK REPORTING & VIDEO CONFERENCING
                                WWW.CLARKDEPOS.COM
             Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 66 of 113

                                        SCOTT NEU

                                                                                 83

12:33   1    answer.
         2              MR. KATON:     Q.    Do you decline to answer?

         3       A.     Yes.
         4       Q.     Do you recall using force against a

12:34    5   prisoner named Lester?

         6              MS. PIFARI:      Objection.     For the
         7   aforementioned reasons, instructing my client not to

         8   answer.

         9              MS. ROSENBLIT:       Same objections.
12:34   10              MR. KATON:     Q.    Do you decline to answer?
        11       A.     Yes.

        12       Q.     Do you recall being sued by a prisoner
        13   named Jacobo, J-A-C-O-B-O, along with Deputies Jones

        14   and Gray?

12:34   15              MS. PIFARI:      Objection.     Based on the
        16   aforementioned reasons, I'm instructing my client

        17   not to answer.

        18              MR. KATON:     Q.    Do you decline to answer?

        19       A.     Yes.

12:34   20       Q.     And do you recall using force against a

        21   prisoner named Jacobo?

        22              MS. PIFARI:      Objection.     For the

        23   aforementioned reasons, I'm instructing my client

        24   not to answer.

12:34   25              MS. ROSENBLIT:       Same objections.

                        CLARK REPORTING & VIDEO CONFERENCING
                                WWW.CLARKDEPOS.COM
             Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 67 of 113

                                        SCOTT NEU

                                                                                 84

12:34   1               MR. KATON:     Q.    Do you recall being sued by

         2   a prisoner named Moody, along with Deputies Bliss

         3   and Tilton?
         4              MS. PIFARI:      Objection.     For the

12:35    5   aforementioned reasons, I'm instructing my client

         6   not to answer.
         7              MR. KATON:     Q.    Do you decline to answer?

         8       A.     Yes.

         9       Q.     Do you recall using force against a
12:35   10   prisoner named Moody?
        11              MS. PIFARI:      Objection.     For the

        12   aforementioned reasons, I'm instructing my client
        13   not to answer.

        14              MS. ROSENBLIT:       Same objections.

12:35   15              MR. KATON:     Q.    Do you decline to answer?
        16       A.     Yes.

        17       Q.     Do you recall being sued by a prisoner

        18   named Cavness, C-A-V-N-E-S-S?

        19              MS. PIFARI:      Objection.     For the

12:35   20   aforementioned reasons, I'm instructing my client

        21   not to answer.

        22              MR. KATON:     Q.    Do you decline to answer?

        23       A.     Yes.

        24       Q.     Do you recall using force against a

12:35   25   prisoner named Cavness?

                        CLARK REPORTING & VIDEO CONFERENCING
                                WWW.CLARKDEPOS.COM
             Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 68 of 113

                                        SCOTT NEU

                                                                                 85

12:35   1               MS. PIFARI:      Objection.     For the

         2   aforementioned reasons, I'm instructing my client

         3   not to answer.
         4              MS. ROSENBLIT:       Same objection.

12:35    5              MR. KATON:     Q.    Do you decline to answer?

         6       A.     Yes.
         7       Q.     Do you recall being sued by a prisoner

         8   named Adams?

         9              MS. PIFARI:      Objection.     For the
12:36   10   aforementioned reasons, I'm instructing my client
        11   not to answer.

        12              MR. KATON:     Q.    Do you decline to answer?
        13       A.     Yes.

        14       Q.     Did you use force against a prisoner named

12:36   15   Adams?
        16              MS. PIFARI:      Objection.     For the

        17   aforementioned reasons, I'm instructing my client

        18   not to answer.

        19              MS. ROSENBLIT:       Same objections.

12:36   20              And for the record, they were the official

        21   information privilege, the right to privacy,

        22   statutory and constitutional, and vague.

        23              MR. KATON:     Q.    Do you recall the City

        24   settling a case on your behalf that was brought by a

12:36   25   prisoner named Palakiko-Garcia.

                        CLARK REPORTING & VIDEO CONFERENCING
                                WWW.CLARKDEPOS.COM
             Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 69 of 113

                                        SCOTT NEU

                                                                                 86

12:36   1               MS. PIFARI:      Objection.     For the

         2   aforementioned reasons, instructing my client not to

         3   answer.
         4              MS. ROSENBLIT:       Same objections.       As well

12:36    5   as an objection that it calls for confidential

         6   settlement negotiations.
         7              MR. KATON:     Q.    Do you decline to answer?

         8       A.     Yes.

         9       Q.     Do you recall being sued by a prisoner
12:37   10   named Colvin, C-O-L-V-I-N, along with Deputies Jones
        11   and Myres?

        12              MS. PIFARI:      Objection.     For the
        13   aforementioned reasons, I'm instructing my client

        14   not to answer.

12:37   15              MR. KATON:     Q.    Do you decline to answer?
        16       A.     Yes.

        17       Q.     Do you recall using force against a

        18   prisoner named Colvin?

        19              MS. PIFARI:      Objection.     For the

12:37   20   aforementioned reasons, I'm instructing my client

        21   not to answer.

        22              MS. ROSENBLIT:       Same objection.

        23              MR. KATON:     Q.    Do you decline to answer?

        24       A.     Yes.

12:37   25       Q.     And do you recall being sued by a prisoner

                        CLARK REPORTING & VIDEO CONFERENCING
                                WWW.CLARKDEPOS.COM
             Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 70 of 113

                                        SCOTT NEU

                                                                                 87

12:37   1    named Payne, P-A-Y-N-E, in 2011?
         2              MS. PIFARI:      Objection.     For the

         3   aforementioned reasons, instructing my client not to
         4   answer.

12:38    5              MR. KATON:     Q.    Do you decline to answer?

         6       A.     Yes.
         7       Q.     Do you recall using force against a

         8   prisoner named Payne?

         9              MS. PIFARI:      Objection.     For the
12:38   10   aforementioned reasons, instructing my client not to
        11   answer.

        12              MS. ROSENBLIT:       Same objections.
        13              MR. KATON:     Q.    Do you decline to answer?

        14       A.     Yes.

12:38   15       Q.     Do you recall being sued by a prisoner
        16   named Dangerfield, along with Deputies Minor and

        17   Browne?

        18              MS. PIFARI:      Objection.     For the

        19   aforementioned reasons, instructing my client not to

12:38   20   answer.

        21              MR. KATON:     Q.    Do you decline to answer?

        22       A.     Yes.

        23       Q.     Do you recall using force against a

        24   prisoner named Dangerfield?

12:38   25              MS. PIFARI:      Objection.     For the

                        CLARK REPORTING & VIDEO CONFERENCING
                                WWW.CLARKDEPOS.COM
             Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 71 of 113

                                        SCOTT NEU

                                                                                 88

12:38   1    aforementioned reasons, instructing my client not to
         2   answer.

         3              MS. ROSENBLIT:       Same objections.
         4              MR. KATON:     Q.    Do you decline to answer?

12:38    5       A.     Yes.

         6       Q.     Do you recall being sued by a prisoner
         7   named Browne, B-R-O-W-N-E?

         8              MS. PIFARI:      Objection.     For the

         9   aforementioned reasons, instructing my client not to
12:39   10   answer.
        11              MR. KATON:     Q.    Do you decline to answer?

        12       A.     Yes.
        13       Q.     Do you recall using force against a

        14   prisoner named Browne?

12:39   15              MS. PIFARI:      Objection.     For the
        16   aforementioned reasons, instructing my client not to

        17   answer.

        18              MS. ROSENBLIT:       Same objections.

        19              MR. KATON:     I may be finished, but can we

12:39   20   take a quick break so I can review my notes?

        21              THE VIDEOGRAPHER:        Going off the record.

        22   The time is 12:39 p.m.

        23                  (Recess taken.)

        24              THE VIDEOGRAPHER:        We are back on the

12:48   25   record at 12:48 p.m.

                        CLARK REPORTING & VIDEO CONFERENCING
                                WWW.CLARKDEPOS.COM
     Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 72 of 113



                                                                         94

1                        REPORTER CERTIFICATE

 2           I, the undersigned, a Certified Shorthand

 3   Reporter of the State of California, do hereby
 4   certify:    That the foregoing proceedings were taken

 5   before me at the time and place herein set forth;

 6   that any witnesses in the foregoing proceedings,
 7   prior to testifying, were duly sworn; that a record

 8   of the proceedings was made by me using machine

 9   shorthand which was thereafter transcribed under my
10   direction; that the foregoing transcript is a true
11   record of the testimony given.

12           Further, that if the foregoing pertains to
13   the original transcript of a deposition in a Federal

14   Case, before completion of the proceedings, review

15   of the transcript [       ] was [X] was not requested.
16           I further certify I am neither financially

17   interested in the action nor a relative or employee

18   of any attorney or party to this action.

19   IN WITNESS WHEREOF, I have this date subscribed my

20   name.

21   Dated:    August 13, 2018

22                _______________________________

23                        SANDRA L. CARRANZA
                             CSR No. 7062
24

25

                CLARK REPORTING & VIDEO CONFERENCING
                        WWW.CLARKDEPOS.COM
Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 73 of 113




         Exhibit D
                Placeholder for Media File
Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 74 of 113




          Exhibit E
Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 75 of 113



                    UNITED STATES DISTRICT COURT

                   NORTHERN DISTRICT OF CALIFORNIA

                        SAN FRANCISCO DIVISION

                                ---oOo---


  SCANVINSKI JEROME HYMES,

                   Plaintiff,

  vs.                                       Case No. 3:16-cv-04288-JSC

  MILTON BLISS; VICTOR M.
  SANCHEZ, JOSEPH A. LEONARDINI;
  SCOTT NEU; EUGENE A. JONES;
  PAUL TIMPANO; PIERRE A. GRAY,

                 Defendants.
  _________________________________ /




        THE VIDEOTAPED DEPOSITION OF OFFICER PIERRE A. GRAY


                      Thursday, August 16, 2018




  Reported by:    Patricia Rosinski, CSR #4555



                 CLARK REPORTING & VIDEO CONFERENCING
                       2140 Shattuck, Suite 407
                      Berkeley, California 94704
                            (510) 486.0700
                          www.clarkdepos.com
 Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 76 of 113



 1                         A P P E A R A N C E S

 2

 3   FOR THE PLAINTIFF:

 4        LAW OFFICE OF CAITLIN KELLY HENRY
          By: CAITLIN KELLY HENRY
 5             Attorney at Law
          1201 Martin Luther King Jr. Way, Suite 200
 6        Oakland, California 94612
          (510) 277-2025
 7        ckh@caitlinkellyhenry.com

 8   - and -

 9        KATON.LAW
          By: GLENN KATON
10             Attorney at Law
          385 Grand Avenue, Suite 200
11        Oakland, California 94610
          (510) 463-3350
12        gkaton@katon.law

13

14   FOR THE DEFENDANTS:

15        CITY AND COUNTY OF SAN FRANCISCO
          OFFICE OF THE CITY ATTORNEY
16        By: RENEE E. ROSENBLIT
               Deputy City Attorney
17        1390 Market Street, Sixth Floor
          San Francisco, California 94102
18        (415) 554-3853
          renee.rosenblit@sfcityatty.org
19

20

21   And there also being present:

22   Steve Zavattero, Legal Videographer

23

24                               ---oOo---

25


                                                                     2
 Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 77 of 113



 1                               I N D E X

 2
     EXAMINATION BY                                                  PAGE
 3
          MS. HENRY                                                        8
 4
          MS. ROSENBLIT                                               138
 5

 6   AFTERNOON SESSION                                               PAGE

 7                                                                    93

 8
                                 ---oOo---
 9

10                               EXHIBITS

11               DEPOSITION OF OFFICER PIERRE A. GRAY

12                       Thursday, August 16, 2018

13

14                         PLAINTIFF'S EXHIBITS MARKED               PAGE

15   EXHIBIT 1        Handwritten diagram                              61
                      - 1 pg.
16
     EXHIBIT 2        Incident Report Statement                        93
17                    - 1 pg.

18   EXHIBIT 3        San Francisco Sheriff's Department              111
                      Policy and Procedure - Use of Force
19                    - 4 pgs.

20

21

22

23

24

25


                                                                       3
 Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 78 of 113



 1                              I N D E X

 2

 3   QUESTIONS INSTRUCTED NOT TO ANSWER                   PAGE       LINE

 4   How many times have you been under                     131       11
     investigation for the use of force?
 5
     How many times have you been disciplined               131       23
 6   for the use of force?

 7   How many times have you been disciplined               132           5
     for other treatment of prisoners?
 8
     How many times have you been disciplined               132       12
 9   for conduct during a S.O.R.T.?

10   How many times have you been disciplined               132       19
     for problems in incident reports?
11
     How many times have you been disciplined               133           1
12   for problems in incident statements?

13

14
                                 ---oOo---
15

16

17

18

19

20

21

22

23

24

25


                                                                      4
 Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 79 of 113



 1                               I N D E X

 2

 3   HIGHLY CONFIDENTIAL SECTIONS:

 4

 5   Page 33

 6   Page 39

 7   Pages 133-138

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                                                     5
 Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 80 of 113



 1        BE IT REMEMBERED that, pursuant to Notice of Taking

 2   Deposition, and on Thursday, August 16, 2018, commencing at

 3   the hour of 10:06 a.m., thereof, at Clark Reporting & Video

 4   Conferencing, 2140 Shattuck Avenue, Suite 501, Berkeley,

 5   California, before me, PATRICIA ROSINSKI, CSR No. 4555, a

 6   Certified Shorthand Reporter in and for the State of

 7   California, there personally appeared

 8

 9                       OFFICER PIERRE A. GRAY,

10

11   produced as a witness in the above-entitled action, who,

12   being by me first duly sworn, was thereupon examined as a

13   witness in said action.

14

15

16

17

18

19

20

21

22

23

24

25


                                                                     6
           Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 81 of 113



           1        A.    I didn't see inside of the cell.

           2        Q.    Did you see any blood on Mr. Hymes?

           3        A.    Yes.

           4        Q.    When did you see blood on Mr. Hymes?

11:48AM    5        A.    When he first stood up and turned around.

           6        Q.    Where was he?

           7        A.    Right at -- when I first saw him, I didn't

           8   see the blood.      I didn't see the blood until he got

           9   right out of F Tank into the mainline area.

11:48AM   10        Q.    Where was the blood?

          11        A.    On his face.

          12        Q.    Anywhere else?

          13        A.    I didn't see anywhere else.         I just saw --

          14   I just remember on his face.

11:49AM   15        Q.    And did you look at his clothing at that

          16   time?

          17        A.    No.

          18        Q.    Did you look at the ground at that time?

          19        A.    No.

11:49AM   20        Q.    So you wouldn't have seen blood in that

          21   area --

          22        A.    No.

          23        Q.    -- if there was any.

          24              So before Mr. Hymes left the cell, did you

11:49AM   25   see anyone kick him?

                                                                               72
           Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 82 of 113



           1        A.    No one kicked him.

           2        Q.    Did you see anyone punch him?

           3        A.    No one.

           4        Q.    Did you see anyone strike him?

11:49AM    5        A.    No.

           6        Q.    Did you see anyone use any other force

           7   before he left the cell?

           8              MS. ROSENBLIT:        Objection.   Vague as to

           9   "force."

11:49AM   10              THE WITNESS:        Can you rephrase it, please.

          11              MS. HENRY:     Q.     Did you see anyone use any

          12   physical force on Mr. Hymes before he left the cell?

          13              MS. ROSENBLIT:        Same objection.    Asked and

          14   answered.

11:50AM   15              THE WITNESS:        No.

          16              MS. HENRY:     Q.     And were any other orders

          17   given, other than the ones you've already described,

          18   before Mr. Hymes left the cell?

          19        A.    Not that I remember.

11:50AM   20        Q.    Did Mr. Hymes resist in any other way other

          21   than what you've already described and --

          22              MS. ROSENBLIT:        Object -- sorry.    I didn't

          23   mean to cut you off.

          24              MS. HENRY:     I've been doing it, too.

11:51AM   25        Q.    -- before he exited the cell?

                                                                               73
 Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 83 of 113



 1                      REPORTER'S CERTIFICATE

 2   STATE OF CALIFORNIA           )
                                   )   ss.
 3   COUNTY OF MARIN               )

 4              I, PATRICIA ROSINSKI, hereby certify:

 5              That I am a Certified Shorthand Reporter in

 6   the State of California. That prior to being

 7   examined, OFFICER PIERRE A. GRAY, the witness named

 8   in the foregoing deposition, was by me duly sworn to

 9   testify the truth, the whole truth, and nothing but

10   the truth; That said deposition was taken pursuant

11   to Notice of Deposition and agreement between the

12   parties at the time and place therein set forth and

13   was taken down by me in stenotype and thereafter

14   transcribed by me by computer and that the

15   deposition is a true record of the testimony given

16   by the witness.

17              I further certify that I am neither counsel

18   for either, nor related in any way to any party to

19   said action, nor otherwise interested in the result

20   or outcome thereof.

21                Pursuant to Federal Rules of Civil Procedure,

22     Rule 30(e), review of the transcript was not requested

23     before the completion of the deposition.

24                 _________________________________
                   PATRICIA ROSINSKI, CSR No. 4555
25
                     19th day of August, 2018
                                                                     143
Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 84 of 113




          Exhibit F
Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 85 of 113




                        In The Matter Of:
                           HYMES VS.
                              BLISS




                          PAUL TIMPANO
                          August 10, 2018




     CLARK REPORTING & VIDEO CONFERENCING
            2140 SHATTUCK AVE. STE. 405
                BERKELEY, CA 94704
                    510.486.0700




                           Original File TIMPANO.txt
                    Min-U-Script® with Word Index
     Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 86 of 113



                                                                         1

1                   UNITED STATES DISTRICT COURT

 2               NORTHERN DISTRICT OF CALIFORNIA

 3                      SAN FRANCISCO DIVISION
 4                             ---oOo---

 5   SCANVINSKI JEROME HYMES,

 6                      Plaintiff,
 7              vs.                   Case No. 3:16-cv-04288-JSC

 8   MILTON   BLISS, VICTOR M. SANCHEZ,
     JOSEPH   A. LEONARDINI, SCOTT NEU,
 9   EUGENE   A. JONES, PAUL TIMPANO,
     PIERRE   A. GRAY,
10
                    Defendants.
11   ________________________________/

12
13

14

15             VIDEOTAPED DEPOSITION OF PAUL TIMPANO
16                      Friday, August 10, 2018

17

18                CLARK REPORTING & VIDEO CONFERENCING

19                        2140 SHATTUCK AVE. STE. 407

20                            BERKELEY, CA      94704

21                                510.486.0700

22

23

24    REPORTED BY:

25    SANDRA L. CARRANZA, CRR, RPR, CSR 7062

                CLARK REPORTING & VIDEO CONFERENCING
                        WWW.CLARKDEPOS.COM
     Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 87 of 113



                                                                             2

1                                I N D E X

 2

 3   DEPOSITION OF PAUL TIMPANO
 4

 5   EXAMINATION BY:                                               PAGE

 6          MR. KATON                                                    6
 7          MR. MATHESON                                            105

 8   AFTERNOON SESSION                                               78

 9
10   PLAINTIFF'S EXHIBITS MARKED
11   Exhibit 1    Incident Report Statment, signed
                  and dated 8/2/14 by Deputy
12                Timpano                                            89
13   Exhibit 2    Photograph                                         97

14   Exhibit 3    Photograph                                         98

15                               ---oOo---
16

17

18

19

20

21

22

23

24

25

                CLARK REPORTING & VIDEO CONFERENCING
                        WWW.CLARKDEPOS.COM
     Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 88 of 113



                                                                         3

1                        A P P E A R A N C E S

 2

 3   FOR THE PLAINTIFF:
 4                      KATON LAW
                        BY: GLENN KATON, ATTORNEY AT LAW
 5                      385 Grand Avenue, Suite 200
                        Oakland, California 94610
 6                      (510) 463-3350
                        gkaton@katon.law
 7
                        CAITLIN KELLY HENRY, ATTORNEY AT LAW
 8                      1201 MLK Way, SUite 200
                        Oakland, California 94612
 9                      (510) 277-2025
                        ckh@cailinkellyhenry.com
10
11   FOR THE DEFENDANTS:

12                      OFFICE OF THE CITY ATTORNEY
                        BY: RENEE E. ROSENBLIT and
13                      BRIGGS MATHESON, ATTORNEYS AT LAW
                        1390 Market Street, Sixth Floor
14                      San Francisco, California 94102
                        (415) 554-3853
15                      renee.rosenblit@sfcityatty.org
                        briggs.matheson@sfcityatty.org
16

17   ALSO PRESENT:      STEVE ZAVATTERO, VIDEOGRAPHER
                        SCANVINSKI JEROME HYMES
18
                        (Also Present: Misc. sheriff
19                       officers guarding Mr. Hymes)

20

21   TAKEN AT:          SAN FRANCISCO COUNTY JAIL No. 4
                        850 Bryant Street, 7th Floor
22                      San Francisco, California 94103

23

24                               ---oOo---

25

                CLARK REPORTING & VIDEO CONFERENCING
                        WWW.CLARKDEPOS.COM
     Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 89 of 113



                                                                         4

1               BE IT REMEMBERED that, pursuant to Notice

 2   of Taking Deposition and on Friday, August 10, 2018,

 3   commencing at the hour of 10:06 A.M., before me,
 4   SANDRA L. CARRANZA, CSR No. 7062, RPR, CRR, there

 5   personally appeared

 6
 7                            PAUL TIMPANO,

 8

 9   called as a witness by the Plaintiff, who, having
10   been first duly sworn, was examined and testified as
11   hereinafter set forth.

12
13                               ---oOo---

14

15
16

17

18

19

20

21

22

23

24

25

                CLARK REPORTING & VIDEO CONFERENCING
                        WWW.CLARKDEPOS.COM
     Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 90 of 113

                               PAUL TIMPANO

                                                                         32

1        Q.     And were there times, from the time that

 2   you got to his cell until he was removed, that you

 3   were blocked from seeing him, or did you have eyes
 4   on him the whole time?

 5       A.     He was probably blocked as well.            Once

 6   again, best recollection, just because of the amount
 7   of people in the SORT team and just, you know, the

 8   general motion, you know.

 9       Q.     And you didn't see anyone punch Mr. Hymes
10   in the cell?
11       A.     No.

12       Q.     You didn't see anyone kick Mr. Hymes in the
13   cell?

14       A.     No.

15       Q.     You didn't see anyone strike Mr. Hymes in
16   the cell in any way?

17       A.     No.

18       Q.     So what happened after Mr. Hymes was

19   removed from the cell?

20       A.     I'm not sure where he was taken to next.

21       Q.     What did you do next?

22       A.     I don't remember.

23       Q.     Do you remember if you were involved any

24   longer with Mr. Hymes?        Did you go back to other

25   duties?

                CLARK REPORTING & VIDEO CONFERENCING
                        WWW.CLARKDEPOS.COM
     Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 91 of 113



                                                                         107

1                        REPORTER CERTIFICATE

 2           I, the undersigned, a Certified Shorthand

 3   Reporter of the State of California, do hereby
 4   certify:    That the foregoing proceedings were taken

 5   before me at the time and place herein set forth;

 6   that any witnesses in the foregoing proceedings,
 7   prior to testifying, were duly sworn; that a record

 8   of the proceedings was made by me using machine

 9   shorthand which was thereafter transcribed under my
10   direction; that the foregoing transcript is a true
11   record of the testimony given.

12           Further, that if the foregoing pertains to
13   the original transcript of a deposition in a Federal

14   Case, before completion of the proceedings, review

15   of the transcript [       ] was [X] was not requested.
16           I further certify I am neither financially

17   interested in the action nor a relative or employee

18   of any attorney or party to this action.

19   IN WITNESS WHEREOF, I have this date subscribed my

20   name.

21   Dated:    August 16, 2018

22                _______________________________

23                        SANDRA L. CARRANZA
                             CSR No. 7062
24

25

                CLARK REPORTING & VIDEO CONFERENCING
                        WWW.CLARKDEPOS.COM
Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 92 of 113




         Exhibit G
Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 93 of 113




                  UNITED STATES DISTRICT COURT
                 NORTHERN DISTRICT OF CALIFORNIA



     SCANVINSKI JEROME HYMES,


                Plaintiff,


     vs.                           CASE NO. CV164288


     MILTON BLISS, et al.,


                Defendants.
     ____________________________/




                          DEPOSITION OF
                     SCANVINSKI JEROME HYMES
                          May 14, 2018




      Reported by:      HANNAH KAUFMAN & ASSOCIATES, INC.
      JESSICA AYRES      Certified Shorthand Reporters
      CSR# 14180         150 Executive Park Blvd., Suite 4600
                    San Francisco, California 94134-3333
                    (415) 337-2077
Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 94 of 113
                   Hannah Kaufman & Associates, Inc.


1                            INDEX

2

3    DEPOSITION OF SCANVINSKI JEROME HYMES

4

5     EXAMINATION BY:                                       PAGE

6     MS. ROSENBLIT                                       5, 178

7     MR. KATON                                            177

8

9

10

11                      E X H I B I T S

12                            DESCRIPTION                  PAGE

13    Exhibit 1        Complaint by a Prisoner                125

14    Exhibit 2        Amended Complaint                         131

15    Exhibit 3        Video of S. Hymes' interview              133

16                   with Lt. Flewellen

17    Exhibit 4        Letter signed by Lt. Flewellen            138

18    Exhibit 5        Claim against City and County             139

19                   of San Francisco

20    Exhibit 6        Photos Bates-stamped 132-141                 140

21    Exhibit 7        Cell extraction video                 148

22    Exhibit 8        San Quentin video                     169

23

24

25




                                                                       2
                  Deposition of Scanvinski Jerome Hymes
 Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 95 of 113
                    Hannah Kaufman & Associates, Inc.


 1          BE IT REMEMBERED that, pursuant to Notice of

 2   Taking Deposition, and on Monday, the 14th day of

 3   May, 2018, commencing at the hour of 10:09 a.m. thereof,

 4   at the offices of SAN FRANCISCO COUNTY JAIL, 850 Bryant

 5   Street, 7th Floor, San Francisco, California, before me

 6   JESSICA AYRES, a Certified Shorthand Reporter in the

 7   State of California, personally appeared,

 8                  SCANVINSKI JEROME HYMES,

 9   called as a witness herein; and the said witness, being

10   by me first duly sworn, was thereupon examined and

11   testified as is hereinafter set forth.

12                           - - -

13

14

15

16

17

18

19

20

21

22

23

24

25




                                                                     3
                  Deposition of Scanvinski Jerome Hymes
Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 96 of 113
                   Hannah Kaufman & Associates, Inc.


 1                        APPEARANCES:
 2
 3   FOR THE PLAINTIFF:
 4          Law Offices of KATON.LAW
 5          385 GRAND AVENUE, SUITE 200
 6          OAKLAND, CALIFORNIA 94610
 7          By GLENN KATON, Attorney at Law
 8          510-463-3550
 9          gkaton@katon.law
10
11   FOR THE DEFENDANTS:
12          Law Offices of SAN FRANCISCO CITY ATTORNEY'S
13          OFFICE
14          1390 MARKET STREET, 6TH FLOOR
15          SAN FRANCISCO, CALIFORNIA 94102-5408
16          By RENEE E. ROSENBLIT & BRIGGS MATHESON,
17          Deputy City Attorneys
18          415-554-3800
19          renee.rosenblit@sfcityatty.org
20          briggs.matheson@sfcityatty.org
21
22   ALSO PRESENT:
23          DEPUTY J. FRIETZSCHE
24          DEPUTY S. LOPEZ
25          DEPUTY K. MARES




                                                                    4
                 Deposition of Scanvinski Jerome Hymes
 Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 97 of 113
                     Hannah Kaufman & Associates, Inc.


1         A   Yes.

2         Q   Again, on that same level of 1 to 10 pain

3     scale, how painful was the kick?

4         A   I would say 9.

5         Q   9 out of 10?

6         A   Yeah.

7         Q   In the processing room, you described punches

8     to your ribs; right?

9         A   Yes.

10        Q   Same pain scale.        Where would you place the

11    pain from the punches?

12        A   5 to 6.

13        Q   5 to 6 out of 10?

14        A   Yes.

15        Q   What about the kicks you described to the ribs?

16        A   About a 7.

17        Q   Did I miss anything?

18        A   In regards?

19        Q   Was there any other force that we didn't

20    describe?

21        A   No.

22        Q   When you were in your cell, do you know who was

23    punching your face?

24        A   No.

25        Q   Do you know who kicked you in the face?




                                                                     61
                    Deposition of Scanvinski Jerome Hymes
Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 98 of 113
                     Hannah Kaufman & Associates, Inc.


 1            (Whereupon, Deputy K. Mares enters the room.)
 2            THE WITNESS:         No.
 3   BY MS. ROSENBLIT:
 4        Q   What about for your nose?
 5        A   No.
 6        Q   Have you been advised you need future medical
 7   treatment for your jaw?
 8        A   No.
 9        Q   Have you ever broken your nose before?
10        A   Not that I recall.
11        Q   What about your jaw?
12        A   No.
13        Q   Have you been in fights before?
14        A   Yes.
15        Q   How many fights?
16        A   I don't know.       From kid?     Adult?   Total life?
17        Q   Let's say since you were 18, how many physical
18   fights have you been in?
19        A   I can't -- I don't know, maybe 20.           I don't --
20   I can't -- estimate 20.
21        Q   Did you report this incident?
22        A   I submitted an inmate grievance.
23        Q   When did you submit a grievance?
24        A   The following day.
25        Q   What happened with your grievance?




                                                                        86
                 Deposition of Scanvinski Jerome Hymes
 Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 99 of 113
                    Hannah Kaufman & Associates, Inc.


1           I do hereby certify that the witness in the

2     foregoing deposition was by me duly sworn to testify the

3     truth, the whole truth, and nothing but the truth in the

4     within-entitled cause; that said deposition was taken at

5     the time and place therein stated; that the testimony of

6     the said witness was reported by me, a Certified

7     Shorthand Reporter and a disinterested person, and was

8     under my supervision thereafter transcribed into

9     typewriting; that thereafter, the witness was given an

10    opportunity to read and correct the deposition

11    transcript, and to subscribe the same; that if unsigned

12    by the witness, the signature has been waived in

13    accordance with stipulation between counsel for the

14    respective parties.

15          And I further certify that I am not of counsel or

16    attorney for either or any of the parties to said

17    deposition, nor in any way interested in the outcome of

18    the cause named in said caption.

19          IN WITNESS WHEREOF, I have hereunto set my hand

20    the 23rd day of May, 2018.

21

22                          ____________________________

                                   JESSICA AYRES

23                                 CSR No. 14180

24

25




                                                                     180
                  Deposition of Scanvinski Jerome Hymes
Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 100 of 113




          Exhibit H
        REDACTED VERSION OF DOCUMENT
             SOUGHT TO BE SEALED
Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 101 of 113
       REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 102 of 113
Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 103 of 113




            Exhibit I
Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 104 of 113
Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 105 of 113
Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 106 of 113
Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 107 of 113
Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 108 of 113
Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 109 of 113
Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 110 of 113
Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 111 of 113
Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 112 of 113
Case 3:16-cv-04288-JSC Document 130 Filed 11/13/18 Page 113 of 113
